








EXECUTION COPY



















REVOLVING CREDIT AGREEMENT




dated as of July 30, 2004




between




WESBANCO, INC.
as Borrower


and




SUNTRUST BANK
as Lender
































     






TABLE OF CONTENTS




  



   

 Page  

 ARTICLE I.  DEFINITIONS; CONSTRUCTION

  1


 
Section 1.1.
Definitions..
1
Section 1.2.
Accounting Terms and Determination
9
Section 1.3.
Terms Generally
9

 
ARTICLE II. AMOUNT AND TERMS OF THE REVOLVING COMMITMENTS

 9

     
Section 2.1.
Revolving Loans and Revolving Credit Note
9
Section 2.2.
Procedure for Revolving Loans
10
Section 2.3.
Optional Reduction and Termination of Revolving Commitment
10
Section 2.4.
Repayment and Optional Prepayments of Revolving Loans
10
Section 2.5.
Interest on Loans
10
Section 2.6.
Fees
11
Section 2.7.
Computation of Interest and Fees
11
Section 2.8.
Inability to Determine Interest Rates
11
Section 2.9.
Illegality
11
Section 2.10.
Increased Costs
11
Section 2.11.
Payments Generally
12
     
ARTICLE III. CONDITIONS PRECEDENT TO REVOLVING LOANS
12
Section 3.1.
Conditions to Initial Revolving Loan
12
Section 3.2.
Each Revolving Loan
13
     
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
13
     
Section 4.1.
Existence; Power
13
Section 4.2.
Organizational Power; Authorization
14
Section 4.3.
Governmental Approvals; No Conflicts
14
Section 4.4.
Financial Statements
14
Section 4.5.
Litigation Matters
14
Section 4.6.
Compliance with Laws and Agreements
14
Section 4.7.
Investment Company Act, Etc..
14
Section 4.8.
Taxes.
15
Section 4.9.
Margin Regulations
15
Section 4.10.
ERISA.
15
Section 4.11.
Disclosure
15
Section 4.12.
Subsidiaries
15
Section 4.13.
Dividend Restrictions; Other Restrictions
15
Section 4.14.
Ownership of Property.
15
Section 4.15.
Well Capitalized.
16
Section 4.16
FDIC Insurance
16
     
ARTICLE V. AFFIRMATIVE COVENANTS
16
     

 i

     
Section 5.1.
Financial Statements and Other Information
16
Section 5.2.
Notices of Material Events.
17
Section 5.3.
Existence; Conduct of Business
18
Section 5.4.
Compliance with Laws, Etc.
18
Section 5.5.
Payment of Obligations.
18
Section 5.6.
Books and Records.
18
Section 5.7.
Visitation, Inspection, Etc.
18
Section 5.8.
Maintenance of Properties; Insurance
18
Section 5.9.
Use of Proceeds
18
     
ARTICLE VI. FINANCIAL COVENANTS
19 
     
Section 6.1.
Tangible Net Worth to Total Tangible Assets Ratio
19
Section 6.2.
Return on Average Assets
19
Section 6.3.
Nonperforming Assets
19
Section 6.4.
Allowance for Loan and Lease Losses to Nonperforming Loans
19
Section 6.5.
Allowance for Loan and Lease Losses to Total Loans
19
Section 6.6.
Double Leverage Ratio
19
Section 6.7.
Net Charge-Off Ratio.
19
Section 6.8
Capital Ratios

 19

     
ARTICLE VII. NEGATIVE COVENANTS
20
     
Section 7.1.
Indebtedness
20
Section 7.2.
Negative Pledge.
20
Section 7.3.
Fundamental Changes
21
Section 7.4.
Restricted Payments.
21
Section 7.5.
Restricted Agreements
21
Section 7.6
Hedging Agreements
22
Section 7.7.
Accounting Changes
22
Section 7.8.
Transactions with Affiliates
22
      ARTICLE VIII. EVENTS OF DEFAULT   

 22

     
Section 8.1.
Events of Default

 22

      ARTICLE IX. MISCELLANEOUS

 24

           

 
 
Section 9.1.
Notices  

 24

Section 9.2.
Waiver; Amendments
25
Section 9.3.
Expenses; Indemnification         
25
Section 9.4.
Successors and Assigns
26
Section 9.5.
Governing Law; Jurisdiction; Consent to Service of Process
27
Section 9.6.
Waiver of Jury Trial
28
Section 9.7.
Right of Setoff
28
Section 9.8.
Counterparts; Integration
28
Section 9.9
Survival   

28

Section 9.10.
Severability   

29

Section 9.11.
Interest Rate Limitation
29










ii


Schedules






Schedule 4.2        -    Subsidiaries
Schedule 7.1        -    Outstanding Indebtedness


Exhibits


Exhibit A        -     Revolving Credit Note
Exhibit 2.2        -    Notice of Revolving Borrowing



 

 


















iii



REVOLVING CREDIT AGREEMENT




THIS REVOLVING CREDIT AGREEMENT (this "Agreement") is made and entered into as
of July 30, 2004, by and between WESBANCO, INC., a West Virginia corporation
(the "Borrower") and SUNTRUST BANK, a Georgia banking corporation (the
"Lender").


W I T N E S S E T H:


WHEREAS, the Lender has outstanding a $20,000,000 revolving credit facility to
the Borrower pursuant to that certain Revolving Credit Agreement dated May 31,
2002, as amended (the "Existing Agreement") which matured on May 31, 2003 and
was extended by that certain letter agreement dated May 26, 2004 to July 30,
2004;


WHEREAS, the Borrower has requested the Lender, and the Lender has agreed,
subject to the terms and conditions of this Agreement, to replace the facility
under the Existing Agreement with a $35,000,000, two-year revolving credit
facility to the Borrower;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower and the Lender agree as follows:




ARTICLE I


DEFINITIONS; CONSTRUCTION


Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):


"Affiliate" shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.


"Applicable Margin" shall mean, as of any date, with respect to all Revolving
Loans outstanding on such date, the percentage per annum determined by reference
to the applicable Tangible Net Worth to Total Tangible Assets Ratio in effect on
such date, as follows:
 

 
Tangible Net Worth/
Total Tangible Assets Ratio            Applicable Margin


>8.00%                   0.90% p.a.


>7.00% <= 8.00%               1.00% p.a.


>6.75% <= 7.00%                1.10% p.a.


>=6.25% <= 6.75%                1.20% p.a.




 

1




A change in the Applicable Margin resulting from a change in the Tangible Net
Worth to Total Tangible Assets Ratio shall be effective on the first day of the
calendar month after the Lender has determined that such ratio has changed.

"Availability Period" shall mean the period from the Closing Date to the
Commitment Termination Date.


"Average Net Charge-off Ratio" shall mean for each Fiscal Quarter the sum of the
Net Charge-off Ratio (as such ratio is disclosed in the Borrower’s current Form
10-K or 10-Q) for such Fiscal Quarter and the previous three Fiscal Quarters,
divided by four (4).


"Base Rate" shall mean the higher of (i) the per annum rate which the Lender
publicly announces from time to time to be its prime lending rate, as in effect
from time to time, and (ii) the Federal Funds Rate, as in effect from time to
time, plus one-half of one percent (0.50%). The Lender's prime lending rate is a
reference rate and does not necessarily represent the lowest or best rate
charged to customers. The Lender may make commercial loans or other loans at
rates of inter-est at, above or below the Lender's prime lend-ing rate. Each
change in the Lender’s prime lending rate shall be effective from and including
the date such change is publicly announced as being effective.


"Business Day" shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Richmond, Virginia are authorized or required by
law to close and (ii) if such day relates to a borrowing or continuation of, a
payment or prepayment of principal or interest on, or an Interest Period for, a
Eurodollar Loan or a notice with respect thereto, any day on which dealings in
Dollars are carried on in the London interbank market.


"Call Report" shall mean the Consolidated Reports of Condition and Income"
(FFIEC Form 031 or 041 or any successor form of the Federal Financial
Institutions Examination Council).


"Change in Control" shall mean (a) with respect to the Borrower, the occurrence
of one or more of the following events: (i) any sale, lease, exchange or other
transfer (in a single transaction or a series of related transactions) of all or
substantially all of the assets of the Borrower to any Person or "group" (within
the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder in effect on the date hereof),
(ii) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or "group" (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 30% or more of the outstanding shares of the
voting stock of the Borrower or (iii) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (A) nominated by the current board of directors or (B)
appointed by directors so nominated, or (b) the Borrower shall own, directly or
indirectly, less than 100% of the voting stock of any Financial Institution
Subsidiary.


"Change in Law" shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by the Lender (or for purposes of Section 2.10(b), by the
Lender’s holding company, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.


"Closing Date" shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 9.2.
 
 
2
 
 
"Code" shall mean the Internal Revenue Code of 1986, as amended an in effect
from time to time.


"Commitment Termination Date" shall mean the earliest of (i) July 30, 2006, (ii)
the date on which the Revolving Commitment is terminated pursuant to Section 2.3
and (iii) the date on which all amounts outstanding under this Agreement have
been declared or have automatically become due and payable (whether by
acceleration or otherwise).

"Control" shall mean the power, directly or indirectly, either to (i) vote 5% or
more of securities having ordinary voting power for the election of directors
(or persons performing similar functions) of a Person or (ii) direct or cause
the direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
"Controlling", "Controlled by", and "under common Control with" have meanings
correlative thereto.


"Default" shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.


"Default Interest" shall have the meaning set forth in Section 2.5(b).


"Dollar(s)" and the sign "$" shall mean lawful money of the United States of
America.


"Double Leverage Ratio" shall mean the ratio of (a) the Borrower’s investments
in Subsidiaries and associated companies to (b) the sum of (i) the Borrower’s
total stockholders’ equity and (ii) all outstanding trust preferred securities
and junior subordinated debt (to the extent that the Governmental Authority
having regulatory authority over the Borrower permits the inclusion of such
securities and debt in the calculation of its regulatory capital ratios under
Section 6.8 hereof), each calculated on a non-consolidated basis in accordance
with GAAP.


"Environmental Laws" shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.


"Environmental Liability" shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.


"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.


"ERISA Affiliate" shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
 
3
 


"ERISA Event" shall mean (a) any "reportable event", as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.


"Eurodollar" when used in reference to any Revolving Loan, refers to whether
such Revolving Loan bears interest at a rate determined by reference to LIBOR.


"Event of Default" shall have the meaning provided in Article VIII.


"Federal Funds Rate" shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the Lender
from three Federal funds brokers of recognized standing selected by the Lender.


"Financial Institution Subsidiary" shall mean each of (a) WesBanco Bank, Inc., a
West Virginia banking corporation, and (b) each other Subsidiary hereafter
formed or acquired that is a regulated financial institution.


"Fiscal Quarter" shall mean each fiscal quarter (including the fiscal quarter at
the fiscal year-end) of the Borrower and its Subsidiaries.


"FR Report Y-9C" shall mean the “Consolidated Financial Statements for Bank
Holding Companies-FR Y-9C" submitted by the Borrower as required by Section 5(c)
of the Bank Holding Company Act (12 U.S.C. 1844) and Section 225.5(b) of
Regulation Y [12 CFR 225.5(b)], or any successor or similar replacement report.
 
"FR Report Y9-LP" shall mean the “Parent Company Only Financial Statements for
Large Bank Holding Companies-FR Y-9LP" submitted by the Borrower as required by
Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and Section
225.5(b) of Regulation Y [12 CFR 225.5(b)], or any successor or similar
replacement report.


"GAAP" shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.2.


"Governmental Authority" shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority,
 
4
 
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.


"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


"Hedging Agreements" shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, foreign exchange contracts (forward and/or spot),
commodity agreements and other similar agreements or arrangements designed to
protect against fluctuations in interest rates, currency values or commodity
values.


"Indebtedness" of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business), (iv)
all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
obligations of such Person under capital leases and all monetary obligations of
such Person under Synthetic Leases, (vi) all obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii) all guarantees by such Person of
Indebtedness of others, (viii) all Indebtedness of a third party secured by any
Lien on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any common
stock of such Person, and (x) all net obligations incurred by such Person under
Hedging Agreements.


"Interest Period" shall mean, with respect to any Eurodollar Loan, a period of
one month, provided that (i) the initial Interest Period may have an actual
duration of less than one month, depending on the initial funding date, and (ii)
no Interest Period may extend beyond the Commitment Termination Date.


"Interest Rate Determination Date" shall mean the date that the initial
Revolving Loan is funded and the first Business Day of each calendar month
thereafter.


"LIBOR " shall mean that rate per annum effective on any Interest Rate
Determination Date that is equal to the quotient of:


(i) the rate per annum equal to the offered rate for deposits in U.S. dollars
for a one-month period, which rate appears on that page of Bloomberg reporting
service, or such similar service as determined by the Bank, that displays
British Bankers' Association interest settlement rates for deposits in U.S.
Dollars, as of 11:00 A.M. (London, England time) two (2) Business Days prior to
the Interest Rate Determination Date; provided, that if no such offered rate
appears on such page, the rate used will be the per annum rate of interest
determined by the Bank to be the rate at which U.S. dollar deposits for a
one-month period are offered to the Bank in the London Inter-Bank Market as of
10:00 A.M. (Richmond, Virginia time), on the day which is two (2) Business Days
prior to the Interest Rate Determination Date, divided by
 
(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
the Bank is subject with respect to any LIBOR loan pursuant to regulations
issued by the Board of Governors of the Federal Reserve System with respect to
eurocurrency funding (currently referred to as "eurocurrency liabilities" under
Regulation D). This percentage will be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
5
 

"Lien" shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

"Loan Documents" shall mean, collectively, this Agreement, the Revolving Credit
Note, any Hedging Agreement entered into with Lender in connection with the
Indebtedness under this Agreement or the Revolving Credit Note and any and all
other instruments, agreements, documents and writings executed in connection
with any of the foregoing.


"Material Adverse Effect" shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences whether or not related, a material
adverse change in, or a material adverse effect on, (i) the business, results of
operations, financial condition, assets, liabilities or prospects of the
Borrower and of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform any of its obligations under the Loan
Documents, (iii) the rights and remedies of the Lender under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.


"Multiemployer Plan" shall have the meaning set forth in Section 4001(a)(3) of
ERISA.


"Nonperforming Assets" shall mean the sum of (a) Nonperforming Loans, (b)
nonaccrual investment securities and (c) Other Real Estate Owned (determined in
accordance with, and as set forth on, Borrower’s FR Report Y-9C).


"Nonperforming Loans" shall mean the sum of (a) nonaccrual loans and lease
financing receivables, (b) loans and lease financing receivables that are
contractually past due 90 days or more as to interest or principal and are still
accruing interest and (c) loans for which the terms have been modified due to a
deterioration in the financial position of the borrower (determined in
accordance with, and as set forth on, Borrower’s FR Report Y-9C).
 


"Notice of Borrowing" shall have the meaning as set forth in Section 2.2.


"Obligations" shall mean all amounts owing by the Borrower to the Lender
pursuant to or in connection with this Agreement or any other Loan Document,
including without limitation, all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), all reimbursement obligations, all net obligations under
Hedging Agreements, fees, expenses, indemnification and reimbursement payments,
costs and expenses (including all fees and expenses of counsel to the Lender
incurred pursuant to this Agreement or any other Loan Document), whether direct
or indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, together with all renewals,
extensions, modifications or refinancings thereof.


"Other Real Estate Owned" shall mean the sum of (a) real estate acquired in
satisfaction of debts previously contracted and (b) other real estate owned, as
set forth on Schedule HC-M of Borrower’s FR Report Y-9C.
 
6
 
"Participant" shall have the meaning set forth in Section 9.4(c).


"Payment Office" shall mean the office of the Lender located at 919 East Main
Street, Richmond, Virginia 23219, or such other location as to which the Lender
shall have given written notice to the Borrower.


"PBGC" shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.


"Permitted Encumbrances" shall mean


(i)    Liens imposed by law for taxes not yet due or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;


(ii)     statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;


(iii)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;


(iv)     deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(v)    judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
and


(vi)    easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Borrower and its Subsidiaries taken as a whole;


provided, that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.


"Person" shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.


"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.


"Regulation D" shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
7


"Release" means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.


“Responsible Officer" shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Lender; and, with respect to the financial covenants only, the chief
financial officer or the treasurer of the Borrower.


"Revolving Commitment" shall mean the obligation of the Lender to make Revolving
Loans to the Borrower in an aggregate principal amount not exceeding
$35,000,000.


      "Revolving Loan" shall mean a loan made by the Lender to the Borrower
under its Revolving Commitment, which will at all times be a Eurodollar Loan
except under circumstances set forth in Section 2.8 or Section 2.9 hereof.


"Revolving Credit Note" shall mean a promissory note of the Borrower payable to
the order of the Lender in the principal amount of the Revolving Commitment, in
substantially the form of Exhibit A.


      "Subsidiary" shall mean, with respect to any Person (the "parent"), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, part-nership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 30% of the equity or more than 30% of the ordinary voting
power, or in the case of a partnership, more than 30% of the general partnership
interests are, as of such date, owned, Controlled or held, or (ii) that is, as
of such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to "Subsidiary" hereunder shall mean a
Subsidiary of the Borrower.


"Synthetic Lease" of any Person shall mean (a) a lease designed to have the
characteristics of a loan for federal income tax purposes while obtaining
operating lease treatment for financial accounting purposes, or (b) an agreement
for the use or possession of property creating obligations that are not required
to appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person would be characterized by a court of competent
jurisdiction as indebtedness of such Person.


"Tangible Net Worth" shall mean, as of any date, the total shareholders’ equity
of the Borrower and its Subsidiaries that would be reflected on the Borrower's
consolidated balance sheet as of such date prepared in accordance with GAAP,
minus the amount of all assets of the Borrower and its Subsidiaries that would
be classified as intangible assets (including without limitation goodwill and
net core deposit intangible) on the Borrower’s consolidated balance sheet as of
such date prepared in accordance with GAAP.


"Total Loans" shall mean for the Borrower on a consolidated basis the line item
“Loans net of unearned income" set forth on the Borrower’s consolidated balance
sheet delivered pursuant to Section 5.1(a) and (b).

 
         "Total Tangible Assets" shall mean, as of any date, the total assets of
the Borrower and its Subsidiaries that would be reflected on the Borrower's
consolidated balance sheet as of such date prepared in accordance with GAAP,
minus the amount of all assets of the Borrower and its Subsidiaries that would
be
 
8
 
classified as intangible assets (including without limitation goodwill and net
core deposit intangible) on the Borrower’s consolidated balance sheet as of such
date prepared in accordance with GAAP.


"Withdrawal Liability" shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


Section 1.2. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for such
changes approved by the Borrower's independent public accountants) with the most
recent audited consolidated financial statement of the Borrower delivered
pursuant to Section 5.1(a); provided, that if the Borrower notifies the Lender
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the Lender
notifies the Borrower that it wishes to amend Article VI for such purpose), then
the Borrower's compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Lender.


Section 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall". In
the computation of periods of time from a specified date to a later specified
date, the word "from" means "from and including" and the word "to" means "to but
excluding". Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (ii) any reference herein to any Person
shall be construed to include such Person's successors and permitted assigns,
(iii) the words "hereof", "herein" and "hereunder" and words of similar import
shall be construed to refer to this Agreement as a whole and not to any
particular provision hereof, (iv) all references to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles, Sections,
Exhibits and Schedules to this Agreement and (v) all references to a specific
time shall be construed to refer to the time in the city and state of the
Lender's principal office, unless otherwise indicated.


ARTICLE II


AMOUNT AND TERMS OF THE REVOLVING COMMITMENT



 
Section 2.1. Revolving Loans and Revolving Credit Note. (a) Subject to the terms
and conditions set forth herein, the Lender agrees to make Revolving Loans to
the Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time not to exceed the Revolving Commitment.
During the Availability Period, the Borrower shall be entitled to borrow, prepay
and reborrow Revolving Loans in accordance with the terms and conditions of this
Agreement; pro-vided, that the Borrower may not borrow or reborrow should there
exist a Default or Event of Default.


(b)    The Borrower's obligation to pay the principal of, and interest on,
Revolving Loans shall be evidenced by the records of the Lender and by the
Revolving Credit Note. The entries made in such records and/or on the schedule
annexed to the Revolving Credit Note shall be prima facie evidence of the
 
 
9
 
existence and amounts of the obligations of the Borrower therein recorded;
provided, that the failure or delay of the Lender in maintaining or making
entries into any such record or on such schedule or any error therein shall not
in any manner affect the obligation of the Borrower to repay the Revolving Loans
(both principal and unpaid accrued interest) in accordance with the terms of
this Agreement.


Section 2.2. Procedure for Revolving Loans. The Borrower shall give the Lender
written notice (or telephonic notice promptly confirmed in writing) of each
Revolving Loan substantially in the form of Exhibit 2.2 (a "Notice of
Borrowing") prior to 11:00 a.m. on the same Business Day on which a Revolving
Loan is being requested. Each Notice of Borrowing shall be irrevocable and shall
specify: (i) the principal amount of the Revolving Loan, (ii) the proposed date
of the Revolving Loan (which shall be a Business Day), and (iii) if the
Revolving Loan is $5,000,000 or greater, its purpose (provided in sufficient
detail that is satisfactory to the Lender). The aggregate principal amount of
each Revolving Loan shall be not less than $1,000,000 or a larger multiple of
$500,000, or in such lesser amounts equal to the amount of the unused Revolving
Commitment. Upon the satisfaction of the applicable conditions set forth in
Article III hereof, the Lender will make the proceeds of each Revolving Loan
available to the Borrower at the Payment Office on the date specified in the
applicable Notice of Borrowing by crediting an account maintained by the
Borrower with the Lender or at the Borrower’s option, by effecting a wire
transfer of such amount to an account designated by the Borrower to the Lender.


Section 2.3. Optional Reduction and Termination of Revolving Commitment.


(a)    Unless previously terminated, the Revolving Commitment shall terminate on
the Commitment Termination Date.


(b)    Upon at least two (2) Business Days' prior written notice (or telephonic
notice promptly confirmed in writing) to the Lender (which notice shall be
irrevocable), the Borrower may reduce the Revolving Commitment in part or
terminate the Revolving Commitment in whole; provided, that (i) any partial
reduction pursuant to this Section 2.3 shall be in an amount of at least
$500,000 and any larger multiple of $100,000 and (ii) no such reduction shall be
permitted which would reduce the Revolving Commitment (after giving effect
thereto and any concurrent prepayments made under Section 2.4) to an amount less
than the outstanding Revolving Loans.


Section 2.4. Repayment and Optional Prepayments of Revolving Loans.


(a)    The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Commitment
Termination Date.


(b)                      The Borrower shall have the right at any time and from
time to time to prepay any Revolving Loan, in whole or in part, without premium
or penalty, on the last Business Day of each calendar month. Each partial
prepayment shall be in an amount not less than $100,000 and integral multiples
thereof.


Section 2.5. Interest on Loans.


(a)    The Borrower shall pay interest on each Eurodollar Loan at LIBOR, plus
the Applicable Margin. The Applicable Margin on the Closing Date shall be 0.90%
per annum. If a Base Rate Loan shall be outstanding under the circumstances set
forth in Section 2.8 or 2.9, then the Borrower shall pay interest on each Base
Rate Loan at the Base Rate in effect from time to time.


(b)    While an Event of Default exists or after acceleration, at the option of
the Lender, the Borrower shall pay interest ("Default Interest") with respect to
all Eurodollar Loans at the rate otherwise applicable for the then-current
Interest Pe-riod plus an additional 2% per annum until the last day of such
 
10
 
Interest Period, and thereafter, and with respect to all Base Rate Loans and all
other Obligations hereunder (other than Loans), at the Base Rate, plus 2% per
annum.


(c)    Interest on the principal amount of all Revolving Loans shall accrue from
and including the date such Revolving Loans are made to but excluding the date
of any repayment thereof. Interest on all outstanding Revolving Loans shall be
payable monthly in arrears on the last Business Day of each calendar month, and
on the Commitment Termination Date. All Default Interest shall be payable on
demand.


(d)    The Lender shall determine each interest rate applicable to the Revolving
Loans hereunder and shall promptly notify the Borrower of such rate in writing
(or by telephone, promptly confirmed in writing). Any such determination shall
be conclusive and binding for all purposes, absent manifest error.


Section 2.6. Fees. The Borrower agrees to pay to the Lender a commitment fee,
which shall accrue at 0.08% p. a. on the daily amount of the unused Revolving
Commitment during the Availability Period. Accrued commitment fees shall be
payable in arrears on the last day of each March, June, September and December
of each year and on the Commitment Termination Date, commencing on the first
such date after the Closing Date.


Section 2.7. Computation of Interest and Fees. All computations of interest and
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable (to the extent computed
on the basis of days elapsed). Each determination by the Lender of an interest
amount or fee hereunder shall be made in good faith and, except for manifest
error, shall be final, conclusive and binding for all purposes.


Section 2.8. Inability to Determine Interest Rates. If prior to the commencement
of any Interest Period for any Eurodollar Loan, the Lender shall have determined
(which determination shall be conclusive and binding upon the Borrower) that (a)
by reason of circumstances affecting the relevant interbank market, adequate
means do not exist for ascertaining LIBOR for such Interest Period, or (b) LIBOR
does not adequately and fairly reflect the cost to the Lender of making, funding
or maintaining its Eurodollar Loans for such Interest Period, the Lender shall
give written notice (or telephonic notice, promptly confirmed in writing) to the
Borrower as soon as practicable thereafter. Until the Lender notifies the
Borrower that the circumstances giv-ing rise to such notice no longer exist, (x)
the obligation of the Lender to make Eurodollar Loans or to continue outstanding
Revolving Loans as Eurodollar Loans shall be suspended and (y) all such affected
Revolving Loans shall be converted into Base Rate Loans on the last day of the
then current Interest Period unless the Borrower elects to prepay such Revolving
Loans in accordance with this Agreement.


Section 2.9. Illegality. If any Change in Law shall make it unlawful or
impossible for the Lender to make, maintain or fund any Eurodollar Loan, the
Lender shall promptly give notice thereof to the Borrower, whereupon until the
Lender notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligation of the Lender to make Eurodollar
Loans, or to continue any outstanding Revolving Loans as Eurodollar Loans, shall
be suspended. Any new Revolving Loan shall be made as a Base Rate Loan and all
then outstanding Eurodollar Loans shall be converted to a Base Rate Loan either
(x) on the last day of the then current Interest Period if the Lender may
lawfully continue to maintain such Eurodollar Loans to such date or (y)
immediately if the Lender shall determine that it may not lawfully continue to
maintain such Eurodollar Loans to such date.


Section 2.10. Increased Costs.



(a)   If any Change in Law shall:

 
11


(i)     impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of LIBOR
hereunder against assets of, deposits with or for the account of, or credit
extended by, the Lender (except any such reserve requirement reflected in the
calculation of LIBOR); or


(ii)    impose on the Lender or the eurodollar interbank market any other
condition affecting this Agreement or any Eurodollar Loans made by the Lender;
and the result of the foregoing is to increase the cost to the Lender of making,
continuing or maintaining a Eurodollar Loan or to reduce the amount received or
receivable by the Lender hereunder (whether of principal, interest or any other
amount), then the Borrower shall promptly pay, upon written notice from and
demand by the Lender, within five Business Days after the date of such notice
and demand, additional amount or amounts sufficient to compensate the Lender for
such additional costs incurred or reduction suffered.


(b)    If the Lender shall have determined that on or after the date of this
Agreement any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on the Lender's capital (or on the capital
of the Lender's parent corporation) as a consequence of its obligations
here-under to a level below that which the Lender or the Lender's parent
corporation could have achieved but for such Change in Law (taking into
consideration the Lender's policies or the policies of the Lender's parent
corporation with respect to capital adequacy) then, from time to time, within
five (5) Business Days after receipt by the Borrower of written demand by the
Lender, the Borrower shall pay to the Lender such additional amounts as will
compensate the Lender or the Lender's parent corporation for any such reduction
suffered.


(c)    A certificate of the Lender setting forth the amount or amounts necessary
to compensate the Lender or its parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive, absent manifest error. The Borrower shall pay
the Lender such amount or amounts within 10 days after receipt thereof.


(d)    Failure or delay on the part of the Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Lender's right to
demand such compensation.


Section 2.11. Payments Generally. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees, or of amounts
payable under Section 2.10 or otherwise) prior to 12:00 noon, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Lender, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Lender at its Payment Office. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.




ARTICLE III


CONDITIONS PRECEDENT TO REVOLVING LOANS
 

Section 3.1. Conditions To Initial Revolving Loan. The obligation of the Lender
to make the initial Revolving Loan hereunder is subject to the receipt by the
Lender of the following documents in form and substance reasonably satisfactory
to the Lender:


(a)    this Agreement duly executed and delivered by the Borrower;
 
 
12

 
(b)    a duly executed Revolving Credit Note;


(c)   a certificate of the Secretary or Assistant Secretary of the Borrower,
attaching and certifying copies of its bylaws and of the resolutions of its
boards of directors, authorizing the execution, delivery and performance of the
Loan Documents and certifying the name, title and true signature of each officer
of the Borrower authorized to execute the Loan Documents;


(d)    certified copies of the restated articles of incorporation of the
Borrower, together with certificates of existence as may be available from the
Secretary of State of the jurisdiction of incorporation of the Borrower and
WesBanco Bank, Inc., and each other jurisdiction where the Borrower or any such
Subsidiary is required to be qualified to do business as a foreign corporation;
 

(e)    a favorable written opinion of Phillips, Gardill, Kaiser and Altmeyer,
PLLC, counsel to the Borrower, addressed to the Lender, and covering such
matters relating to the Borrower, the Loan Documents and the transactions
contemplated therein as the Lender shall reasonably request; and


(f)    a duly executed funds disbursement agreement.


Section 3.2. Each Revolving Loan. The obligation of the Lender to make each
Revolving Loan is subject to the satisfaction of the following conditions:


(a)    at the time of and immediately after giving effect to such Revolving
Loan, no Default or Event of Default shall exist;


(b)     all representations and warranties of the Borrower herein shall be true
and correct in all material respects on and as of the date of such Revolving
Loan both before and after giving effect thereto;

 
          (c)    since December 31, 2003, there shall have been no change which
has had or could reasonably be expected to have a Material Adverse Effect;


(d)    the Lender shall have received a duly executed Notice of Borrowing in
accordance with Section 2.2 hereof; and


(e)    the Lender shall have received such other documents, certificates,
information or legal opinions as it may reasonably request, all in form and
substance reasonably sat-isfactory to the Lender.


The making of each Revolving Loan shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a), (b) and (c) of this Section 3.2.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lender as follows:


Section 4.1. Existence; Power. Each of the Borrower and each of its Subsidiaries
(i) is duly organized, validly existing and in good standing as a corporation
under the laws of the jurisdiction of its organization, (ii) has all requisite
power and authority to carry on its business as now conducted, and (iii) is
 
13
 
duly qualified to do business, and is in good standing, in each jurisdiction
where such qualification is required, except where a failure to be so qualified
could not reasonably be expected to result in a Material Adverse Effect.


Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by the Borrower of each of the Loan Documents are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate, and if required, stockholder, action. This Agreement and the
Revolving Credit Note have been duly executed and delivered by the Borrower and
constitute valid and binding obligations of the Borrower, enforceable against it
in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.


Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement and the Revolving Credit Note (a)
do not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, (b) will not violate any applicable law
or regulation or the articles of incorporation or by-laws of the Borrower or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, material agreement or other material instrument binding on
the Borrower or any of its Subsidiaries or any of its assets or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries.


Section 4.4. Financial Statements. The Borrower has furnished to the Lender (i)
the audited consolidated balance sheet of the Borrower and its Subsidiaries as
of December 31, 2003 and the related consolidated statements of income,
shareholders' equity and cash flows for the fiscal year then ended prepared by
Ernst & Young LLP and (ii) the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of the March 31, 2004, and the
related unaudited consolidated statements of income and cash flows for the
fiscal quarter and year-to-date period then ending, certified by a Responsible
Officer. Such financial statements fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii). Since
December 31, 2003, there have been no changes with respect to the Borrower and
its Subsidiaries which have had or could reasonably be expected to have, singly
or in the aggregate, a Material Adverse Effect.


Section 4.5. Litigation Matters. No litigation, investigation or proceeding of
or before any arbitrators or Governmental Authorities is pending against, or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect or (ii) which in any
manner draws into question the validity or enforceability of this Agreement or
any other Loan Document.


Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all applicable laws (including without
limitation all Environmental Laws and all federal and state banking statutes)
and all rules, regulations (including without limitation all banking
regulations) and orders of any Governmental Authority, and (b) all indentures,
agreements or other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an "investment company", as defined in, or subject to
regulation under, the Investment
 
14
 
Company Act of 1940, as amended, or (b) a "holding company" as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935, as
amended.


Section 4.8. Taxes. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (i) to the extent the failure to
do so would not have a Material Adverse Effect or (ii) where the same are
currently being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves.


Section 4.9. Margin Regulations. None of the proceeds of any of the Revolving
Loans will be used for "purchasing" or "carrying" any "margin stock" with the
respective meanings of each of such terms under Regulation U as now and from
time to time hereafter in effect or for any purpose that violates the provisions
of Regulation U.


Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. As determined by the Borrower’s actuary,
the present value of the aggregate projected benefit obligation of all
underfunded Plans subject to ERISA as of December 31, 2003 (based on the
assumptions used for purposes of Statement of Financial Standards No. 87) did
not exceed by more than $6,000,000 the fair value of the assets of all such
underfunded Plans as of December 31, 2003.
 

Section 4.11. Disclosure. The Borrower has disclosed to the Lender all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports (including
without limitation all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading.


Section 4.12. Subsidiaries. Schedule 4.12 sets forth the name of, the ownership
interest of the Borrower in, and the jurisdiction of incorporation of, each
Subsidiary, in each case as of the Closing Date.


Section 4.13. Dividend Restrictions; Other Restrictions. (a) No Financial
Institution Subsidiary has violated any applicable regulatory restrictions on
dividends, and no Governmental Authority has taken any action to restrict the
payment of dividends by any Financial Institution Subsidiary.


(b) Neither the Borrower nor any Subsidiary is under investigation by, or is
operating under any restrictions (excluding any restrictions on the payment of
dividends referenced in subsection (a) above) imposed by or agreed to with, any
Governmental Authority, other than (i) routine examinations by such Governmental
Authorities and (ii) the informal agreement with the Federal Reserve Bank of
Cleveland and the West Virginia Department of Banking with respect to BSA and
AML controls and procedures.


Section 4.14. Ownership of Property. The Borrower and each of its Subsidiaries
(a) have valid fee title to, or valid leasehold interests in, all of their
respective real property, and have good and valid title to all of its respective
material personal properties and assets, of any nature whatsoever which are
 
15
 
reflected on the audited consolidated balance sheet referenced in Section 4.4
hereof or acquired by the Borrower or such Subsidiary after the date thereof,
except for assets sold, transferred or otherwise disposed of since such date in
the ordinary course of business, except for such defects in title as would not,
individually or in the aggregate, have a Material Adverse Effect.


Section 4.15. Well Capitalized. On the Closing Date, each of the Borrower and
each Financial Institution Subsidiary has been, or is deemed to have been,
notified by the appropriate Governmental Authority having supervisory authority
over the Borrower and such Financial Institution Subsidiary that it is
"well-capitalized" as determined in accordance with any regulations established
by such Governmental Authority.


Section 4.16. FDIC Insurance. The deposits of each Financial Institution
Subsidiary that is a "insured depository institution" (within the meaning of §
12 U. S. C. 1831(c)) are insured by the FDIC and no act has occurred that would
adversely affect the status of such Financial Institution Subsidiary as an FDIC
insured bank.



ARTICLE V


AFFIRMATIVE COVENANTS


The Borrower covenants and agrees that so long as the Lender has a Revolving
Commitment hereunder or the principal of and interest on any Revolving Loan or
any fee remains unpaid:


Section 5.1.  Financial Statements and Other Information. The Borrower will
deliver to the Lender:


      (a)   as soon as available and in any event within 90 days after the end
of each fiscal year of Borrower, (i) a copy of the annual audited report for
such fiscal year for the Borrower and its Subsidiaries, containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year and the related consolidated statements of income,
stockholders' equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such fiscal year, and (ii) a copy of the
annual audited report for such fiscal year of the Borrower only, containing a
balance sheet as of the end of such fiscal year and the related statements of
income, stockholders' equity and cash flows (together with all footnotes
thereto) of the Borrower only for such fiscal year, setting forth in each case
in comparative form the figures for the previous fiscal year, all in reasonable
detail and reported on by Ernst & Young LLP or other independent public
accountants of nationally recognized standing (without a "going concern" or like
qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations on a consolidated basis of the Borrower and its
Subsidiaries, or the Borrower on a stand alone basis, as the case may be, for
such fiscal year in accordance with GAAP and that the examination by such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards;


(b)   as soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, an
unaudited balance sheet of the Borrower and its Subsidiaries on a consolidated
basis and of the Borrower on a stand alone basis as of the end of such fiscal
quarter and the related unaudited statements of income and cash flows of the
Borrower and its Subsidiaries on a consolidated basis and of the Borrower on a
stand alone basis, each for such fiscal quarter and the then elapsed portion of
such fiscal year, setting forth in each case in comparative form the figures for
the corresponding quarter and the corresponding portion of Borrower's previous
fiscal year, all certified by the
 
16
 
chief financial officer or treasurer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis and of the Borrower on a
stand alone basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;


(c)   concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a certificate of a Responsible Officer,
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, and (ii) setting forth in reasonable
detail calculations demonstrating compliance with Article VI;


(d)   concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, duly executed copies of the Borrower’s then-current
FR Report Y-9C and FR Report Y-9LP and a duly executed copy of the then-current
Call Report for each Financial Institution Subsidiary;


(e)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;


(f)    within 45 days after the end of each Fiscal Quarter, a letter from the
chairman, president or chief financial officer of the Borrower (or any other
officer of the Borrower who has been designated by any of the foregoing) on the
status of the informal agreement with the Federal Reserve Bank of Cleveland and
the West Virginia Department of Banking with respect to BSA and AML controls and
procedures, in reasonable detail satisfactory to the Lender; and


(g)    promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Lender may reasonably request.


Section 5.2. Notices of Material Events. The Borrower will furnish to the Lender
prompt written notice of the following:



(a)     the occurrence of any Default or Event of Default;



(b)   the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
 
(c) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000;


(d)  any investigation of the Borrower or any Subsidiary by any regulatory
authority having jurisdiction over the Borrower or any such Subsidiary (other
than routine examinations of the Borrower and/or any such Subsidiary) and any
restrictions on the Borrower or any such Subsidiary imposed by, or agreed to
with, such regulatory authority; and

 
                      (e)  any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.   
 
 
17

 
Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
        Section 5.3. Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto; provided, that nothing in
this Section shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3.


Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority (including without limitation all
federal and state banking statutes and regulations) applicable to its assets,
except where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.


Section 5.5. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all tax liabilities
and claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.


Section 5.6. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.


Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will cause each
of its Subsidiaries to, permit any representative of the Lender to visit and
inspect its properties, to examine its books and records and to make copies and
take extracts therefrom, and to discuss its affairs, finances and accounts with
any of its officers and with its independent certified public accountants, all
at such reasonable times and as often as the Lender may reasonably request after
reasonable prior notice to the Borrower.


Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear except where the failure to do so, either individually or it the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (b) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations.


Section 5.9. Use of Proceeds . The Borrower will use the proceeds of all
Revolving Loans to finance working capital needs (including without limitation
acquisitions) and for other general corporate purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Revolving Loan will be used,
whether directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulation T, U or X.
 
 
18



ARTICLE VI


FINANCIAL COVENANTS


The Borrower covenants and agrees that so long as the Lender has its Revolving
Commitment hereunder or the principal of or interest on or any Revolving Loan
remains unpaid or any fee remains unpaid:


Section 6.1. Tangible Net Worth to Total Tangible Assets Ratio. The Borrower on
a consolidated basis will maintain at all times a ratio of Tangible Net Worth to
Total Tangible Assets of not less than 6.25%.


Section 6.2. Return on Average Assets. The Borrower on a consolidated basis will
have at the end of each Fiscal Quarter a Return on Average Assets for such
Fiscal Quarter and the previous three Fiscal Quarters of not less than an
average of 1.00%, determined by taking the sum of the Return on Average Assets
(adjusted for special restructuring or exceptional charges but excluding any
special charges with respect to additional loan loss reserves or other loan
quality deterioration) for each such Fiscal Quarter (as such figure is disclosed
in the Borrower’s consolidated financial statements that are submitted to the
Securities and Exchange Commission on Forms 10-K or 10-Q), divided by four (4).


Section 6.3.  Nonperforming Assets. The Borrower on a consolidated basis will
not permit at any time Nonperforming Assets to be greater than 1.8% of the sum
of Total Loans (excluding loans held for sale) and Other Real Estate Owned.


Section 6.4.  Allowance for Loan and Lease Losses to Nonperforming Loans. The
Borrower on a consolidated basis will maintain at all times an Allowance for
Loan and Lease Losses equal to or greater than 100% of Nonperforming Loans.


Section 6.5.  Allowance for Loan and Lease Losses to Total Loans. The Borrower
on a consolidated basis will maintain at all times an Allowance for Loan and
Leases Losses equal to or greater than 1.15% of Total Loans (excluding loans
held for sale).


Section 6.6. Double Leverage Ratio.  The Borrower will not permit at any time
its Double Leverage Ratio to be greater than 1.20 to 1.00.


Section 6.7. Net Charge-Off Ratio. The Borrower on a consolidated basis will not
permit at the end of each Fiscal Quarter the Average Net Charge-off Ratio to
exceed 0.75%.


Section 6.8. Capital Ratios. The Borrower on a consolidated basis and each
Financial Institution Subsidiary will maintain at all times a Total Risk-based
Capital Ratio, a Tier 1 Risk-based Capital Ratio and a Tier 1 Leverage Ratio
(determined in accordance with then-current regulations established by any
Governmental Authority having supervisory authority over the Borrower or any of
its Financial Institution Subsidiaries) at levels that are considered
"well-capitalized" as defined by such Governmental Authority. On the date of
this Agreement, "well-capitalized" means the maintenance of the following
capital ratios:


(i) Total Risk-based Capital Ratio of not less than 10.0%.      



  (ii) Tier 1 Risk-based Capital Ratio of not less than 6.0%.




  (iii) Tier 1 Leverage Ratio of not less than 5.0%.

 
 
19

 
If at any time any such Governmental Authority changes the meaning of
"well-capitalized" either by amending such capital ratios or otherwise, such
amended meaning, and any amended or new capital ratios, shall automatically be
incorporated by reference into this Agreement as the minimum standard on and as
of the date that such amended meaning becomes effective by statute, regulation
or otherwise.




ARTICLE VII
 
NEGATIVE COVENANTS


The Borrower covenants and agrees that so long as the Lender has its Revolving
Commitment hereunder or the principal of or interest on any Revolving Loan
remains unpaid or any fee remains unpaid:


Section 7.1. Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:


(a)    Indebtedness created pursuant to the Loan Documents;


(b)    Indebtedness existing on the date hereof and set forth on Schedule 7.1
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;
 

(c)    Indebtedness of any Financial Institution Subsidiary (i) to the Federal
Reserve Board or to the Federal Home Loan Bank Board or (ii) constituting
federal funds purchased and securities sold under agreements to repurchase
incurred in the ordinary course of business or (iii) constituting treasury tax
and loan notes;


(d)    Indebtedness constituting obligations of the Borrower and any Financial
Institutions Subsidiary under debentures, indentures, trust agreements and
guarantees in connection with the issuance by such Persons of trust preferred
securities;


(e)     Indebtedness to WesBanco Bank, Inc. in a principal amount not to exceed
$7,500,000; and


(f)    Indebtedness which is subordinated to the Indebtedness under this
Agreement on the following terms: (i) no part of the principal of such
Indebtedness is stated to be payable or is required to be paid (whether by way
of mandatory sinking fund, mandatory redemption, mandatory prepayment or
otherwise) prior to the Commitment Termination Date and the payment of principal
of which and any other obligations of the Borrower with respect thereof (other
than interest subject to clause (f)(ii)) are subordinated to the prior payment
in full of principal and interest (including post-petition interest) and all
other obligations and amounts of the Borrower to the Lender hereunder on terms
and conditions first approved in writing by the Lender, (ii) no part of the
interest accruing on such Indebtedness is payable, without the prior written
consent of the Lender, after a Default or Event of Default has occurred and is
continuing, and (iii) such Indebtedness otherwise contains terms, covenants and
conditions in form and substance reasonably satisfactory to the Lender as
evidenced by its prior written approval thereof.


Section 7.2. Negative Pledge . The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired (including without
limitation in the case of the Borrower, the capital stock of any Financial
Institution Subsidiary), except:
 
20
 

(a)  Liens (if any) created in favor of the Lender pursuant to the Loan
Documents;
 
            (b)  Permitted Encumbrances;

 
(c)   Liens granted to secure any Indebtedness incurred pursuant to Section
7.1(c) ( as long as in the case of Section 7.1(c)(ii), such Lien shall only
extend to those securities sold) and Section 7.1(e); and


(d)  extensions, renewals, or replacements of any Lien referred to in paragraphs
(a), (b) and (c) of this Section.


Section 7.3. Fundamental Changes.


(a)    The Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate into any other Person, or permit any other Person to merge into
or consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided, that if at
the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing, the Borrower or any
Subsidiary may merge with a Person if the Borrower (or such Subsidiary if the
Borrower is not a party to such merger) is the surviving Person.


(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date hereof and businesses
reasonably related thereto and any types of businesses that are expressly
permitted by any Governmental Authority having jurisdiction over the Borrower
and/or any Financial Institutions Subsidiary.


Section 7.4. Restricted Payments. Upon the occurrence and during the
continuation of any Default or Event of Default (other than an Event of Default
resulting from non-compliance with any financial covenant in Article VI (other
than Section 6.8) so long as the Borrower and all Financial Institution
Subsidiaries are in compliance with Section 6.8 and such non-compliance has been
cured or waived by the end of the next succeeding fiscal quarter following the
occurrence of such non-compliance), the Borrower will not, and will not permit
its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of common stock or Indebtedness subordinated to the Obligations of the Borrower
or any options, warrants, or other rights to purchase such common stock or such
Indebtedness, whether now or hereafter outstanding, except for dividends payable
by any Subsidiary to the Borrower.


Section 7.5. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its common stock, to make or repay loans or advances to the
Borrower or any other Subsidiary, to guarantee Indebtedness of the Borrower or
any other Subsidiary or to transfer any of its property or assets to the
Borrower or any Subsidiary of the Borrower; provided, that (i) the foregoing
shall not apply to restrictions or conditions imposed by law or by this
Agreement or any other Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such
 
 
21
 
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, and (iii) clause (a) shall not apply to customary
provisions in leases restricting the assignment thereof.


Section 7.6. Hedging Agreements. The Borrower will not, and will not permit any
of the Subsidiaries to, enter into any Hedging Agreement, other than (a) Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities and (b) Hedging Agreements entered
into by any Financial Institution Subsidiary in the ordinary course of its
business.


Section 7.7. Accounting Changes. The Borrower will not, and will not permit any
Subsidiary to, make any significant change in accounting treatment or reporting
practices, except as required by GAAP, or change the fiscal year of the Borrower
or of any Subsidiary, except to change the fiscal year of a Subsidiary to
conform its fiscal year to that of the Borrower.


Section 7.8. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm's-length basis from unrelated third parties.


ARTICLE VIII
 
EVENTS OF DEFAULT


Section 8.1. Events of Default. If any of the following events (each an "Event
of Default") shall occur:


(a)    the Borrower shall fail to pay any principal of any Revolving Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment or otherwise; or


(b)    the Borrower shall fail to pay any interest on any Revolving Loan or any
fee or any other amount (other than an amount payable under clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) days; or


(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Lender by the Borrower or
any representative of the Borrower pursuant to or in connection with this
Agreement shall prove to be incorrect in any material respect when made or
deemed made or submitted; or


(d)    the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.2, Section 5.3 (with respect to the Borrower’s
existence), Section 5.10 or Articles VI or VII; or


(e)    the Borrower shall fail to observe or perform any covenant or agreement
contained (i) in this Agreement (other than those referred to in clauses (a),
(b) and (d) above), and such failure shall remain unremedied for 30 days after
the earlier of (x) any officer of the Borrower becomes aware of such failure, or
(y)  notice thereof shall have been given to the Borrower by the Lender or any
Lender or (ii) in any other Loan Document (after taking into consideration any
applicable grace periods); or
 
22


(f)    the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on any Indebtedness owed to the Bank (including without limitation any
Hedging Agreement and any letter of credit) in any amount or any other
Indebtedness owed to any other Person greater than $1,000,000 that is
outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to such Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness (without regard to whether such holders or other Person shall have
exercised or waived their right to do so); or any such Indebtedness shall be
declared to be due and payable; or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or


(g)    the Borrower or any Subsidiary shall (i) commence a voluntary case or
other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of , or fail
to contest in a timely and appropriate manner, any proceeding or petition
described in clause (i) of this Section, (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any such Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting any
of the foregoing; or


(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or


(i)    the Borrower or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due; or


(j)    an ERISA Event shall have occurred that, in the opinion of the Lender,
when taken together with other ERISA Events that have occurred, could reasonably
be expected to result in liability to the Borrower and the Subsidiaries in an
aggregate amount exceeding $1,000,000; or


(k)    any judgment or order for the payment of money in excess of $1,000,000 in
the aggregate shall be rendered against the Borrower or any Subsidiary, and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or


(l)    any non-monetary judgment or order shall be rendered against the Borrower
or any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period
 
 
23
 
 
of 30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
 
      (m)    a Change in Control shall occur or exist; or


(n)          any Governmental Authority having regulatory authority over the
Borrower or any Financial Institution Subsidiary shall impose any restriction
upon the payment of dividends from any such Financial Institution Subsidiary to
the Borrower; or
 

(o)      the FDIC or any other federal or state regulatory authority shall issue
a cease and desist order or take other action of a disciplinary or remedial
nature against the Borrower or any Financial InstitutionSubsidiary and such
order or other action could reasonably be expected to have a Material Adverse
Effect or there shall occur with respect to any Financial Institution Subsidiary
any event that is grounds for the required submission of a capital restoration
plan under 12 U. S. C. §1831o (e)(2) and the regulations thereunder; or


(p)    the Borrower or any Financial Institution Subsidiary shall enter into a
written agreement with any Governmental Authority having regulatory authority
over such Person for any reason;


then, and in every such event (other than an event with respect to the Borrower
or any Subsidiary described in clause (g) or (h) of this Section) and at any
time thereafter during the continuance of such event, the Lender may, by notice
to the Borrower, take any or all of the following actions, at the same or
different times: (i) terminate its Revolving Commitment; (ii) declare the
principal of and any accrued interest on the Revolving Loans, and all other
Obligations owing hereunder, to be, whereupon the same shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower and (iii) exercise all
remedies contained in any other Loan Document; and that, if an Event of Default
specified in either clause (g) or (h) shall occur, the Revolving Commitment
shall automatically terminate and the principal of the Revolving Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.




ARTICLE IX
 
MISCELLANEOUS


Section 9.1. Notices.


(a)     Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:


To the Borrower:     WesBanco, Inc.
1 Bank Plaza
Wheeling, West Virginia


Attn: Robert H. Young, Executive Vice President
Telephone Number: (304) 234-9447
Telecopy Number: (304) 234-9450
 
 
24


To the Lender:     SunTrust Bank
919 E. Main Street
Richmond, Virginia 23219
Attn: Douglas F. Jenkins, Vice President
                   Telephone Number: (804) 782-5451
 
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Lender shall
not be effective until actually received by the Lender at its address specified
in this Section 9.1.


(b)    Any agreement of the Lender herein to receive certain notices by
telephone or facsimile is solely for the convenience and at the request of the
Borrower. The Lender shall be entitled to rely on the authority of any Person
purporting to be a Person authorized by the Borrower to give such notice and the
Lender shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Lender in reliance upon such telephonic
or facsimile notice. The obligation of the Borrower to repay the Revolving Loans
and all other Obligations hereunder shall not be affected in any way or to any
extent by any failure of the Lender to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Lender of a confirmation
which is at variance with the terms understood by the Lender to be contained in
any such telephonic or facsimile notice.


Section 9.2. Waiver; Amendments.


(a)    No failure or delay by the Lender in exercising any right or power
hereunder or any other Loan Document, and no course of dealing between the
Borrower and the Lender, shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Lender hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Revolving Loan shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Lender may have had notice or knowledge of such Default or Event of Default
at the time.


(b)    No amendment or waiver of any provision of this Agreement or the other
Loan Documents, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Borrower and the Lender and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.


Section 9.3. Expenses; Indemnification.


(a)    The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Lender (including, without limitation, the reasonable fees,
charges and disbursements of outside counsel and the allocated cost of inside
counsel) in connection with the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), and (ii) all out-of-pocket
 
25
 
 
costs and expenses (including, without limitation, the reasonable fees, charges
and disbursements of outside counsel and the allocated cost of inside counsel)
incurred by the Lender in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Revolving Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Revolving Loans.


(b)    The Borrower shall indemnify the Lender and each Affiliate of the Lender,
and each officer, director, employee, agents and advisors of the Lender and each
Affiliate of the Lender (each, an "Indemnitee") against, and hold each of them
harmless from, any and all costs, losses, liabilities, claims, damages and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, which may be incurred by any Indemnitee, or asserted against
any Indemnitee by the Borrower or any third Person, arising out of, in
connection with or as a result of (i) the execution or delivery of any this
Agreement or any other agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of any of the transactions contemplated hereby, (ii) any
Revolving Loan or any actual or proposed use of the proceeds therefrom, (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned by the Borrower or any Subsidiary or any Environmental Liability
related in any way to the Borrower or any Subsidiary or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether brought by the Borrower or any third Person and whether
based on contract, tort, or any other theory and regardless of whether any
Indemnitee is a party thereto; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction in a final and nonappealable judgment.to have resulted from the
gross negligence or willful misconduct of such Indemnitee or (y) result from a
claim brought by the Borrower against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.


      (c)    The Borrower shall pay, and hold the Lender harmless from and
against, any and all present and future stamp, documentary, and other similar
taxes with respect to this Agreement and any other Loan Documents, any
collateral described therein, or any payments due thereunder, and save the
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.


(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or the Letter of Credit or the use of proceeds
thereof.


(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.


Section 9.4.    Successors and Assigns.


(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or transfer any of its rights hereunder
without the prior written consent of the Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void).


(b)    The Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its
 
26
 
Revolving Commitment and the Revolving Loans at the time owing to it); provided,
that the Borrower must give its prior written consent (which consent shall not
be unreasonably withheld or delayed) to any assignment, except an assignment to
an Affiliate of the Lender or during the occurrence and continuation of a
Default or an Event of Default. Upon the execution and delivery of an assignment
agreement by the Lender and such assignee and payment by such assignee of an
amount equal to the purchase price agreed between the Lender and such assignee,
such assignee shall become a party to this Agreement and the other Loan
Documents and shall have the rights and obligations of a Lender under this
Agreement, and the Lender shall be released from its obligations hereunder to a
corresponding extent. Upon the consummation of any such assignment hereunder,
the Lender, the assignee and the Borrower shall make appropriate arrangements to
have new Revolving Credit Notes issued to reflect such assignment.


(c)    The Lender may at any time, without the consent of the Borrower, sell
participations to one or more banks or other entities (a "Participant") in all
or a portion of the Lender's rights and obligations under this Agreement;
provided, that (i) the Lender's obligations under this Agreement shall remain
unchanged, (ii) the Lender shall remain solely responsible to the other parties
hereto for the performance of its obligations hereunder, and (iii) the Borrower
shall continue to deal solely and directly with the Lender in connection with
the Lender's rights and obligations under this Agreement and the other Loan
Documents. Any agreement between the Lender and the Participant with respect to
such participation shall provide that the Lender shall retain the sole right and
responsibility to enforce this Agreement and the other Loan Documents and the
right to approve any amendment, modification or waiver of this Agreement and the
other Loan Documents; provided, that such participation agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver of this Agreement described in the first
proviso of Section 9.2(b) that affects the Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.8, 2.9 and 2.10
to the same extent as if it were a Lender hereunder and had acquired its
interest by assignment pursuant to paragraph (b); provided, that no Participant
shall be entitled to receive any greater payment under Section 2.10 than the
Lender would have been entitled to receive with respect to the participation
sold to such Participant unless the sale of such participation is made with the
Borrower's prior written consent.


(d)    The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and the Revolving Credit Note to
secure its obligations to a Federal Reserve Bank without complying with this
Section; provided, that no such pledge or assignment shall release the Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.


Section 9.5.   Governing Law; Jurisdiction; Consent to Service of Process.


(a)    This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the Commonwealth of Virginia.


(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of any Federal and/or state
court located in the Commonwealth of Virginia and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Virginia state court or, to the extent permitted by applicable law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Lender may otherwise have to bring any action or
 
27
 
 
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.


(c)    The Borrower irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


(d)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.


Section 9.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 9.7. Right of Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, the Lender
shall have the right, at any time or from time to time upon the occurrence and
during the continuance of an Event of Default, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, to set off and apply against all deposits (general
or special, time or demand, provisional or final) of the Borrower at any time
held or other obligations at any time owing by the Lender to or for the credit
or the account of the Borrower against any and all Obligations held by the
Lender, irrespective of whether the Lender shall have made demand hereunder and
although such Obligations may be unmatured. The Lender agrees promptly to notify
the Borrower after any such set-off and any application made by the Lender;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application.


Section 9.8. Counterparts; Integration. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the other Loan
Documents, and any separate letter agreement(s) relating to any fees payable to
the Lender constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.


Section 9.9. Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Revolving Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any
 
28
 
Revolving Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid and so long as the Revolving Commitment has not expired
or terminated. The provisions of Sections 2.10 and 9.3 shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Revolving Loans, the expiration or
termination of the Revolving Commitment or the termination of this Agreement or
any provision hereof. All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Revolving Loans.


Section 9.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.


Section 9.11. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the "Charges"), shall exceed the
maximum lawful rate of interest (the "Maximum Rate") which may be contracted
for, charged, taken, received or reserved by the Lender in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by the Lender.










[Remainder of Page Intentionally Left Blank]
29


       

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.


WESBANCO, INC.


By /s/ Robert H. Young
Name: Robert H. Young
Title: EVP - CFO
 


[SEAL]


SUNTRUST BANK
           


By /s/ Douglas F. Jenkins
Name: Douglas F. Jenkins
Title:  Vice President











     

--------------------------------------------------------------------------------









SCHEDULE 4.12




SUBSIDIARIES


Name
Ownership % by Borrower
Jurisdiction of
Incorporation
     
WesBanco Bank, Inc.
100%
West Virginia
WesBanco Insurance Services, Inc.
100%
West Virginia
WesBanco Asset Managament, Inc.
100%
Delaware
WesBanco Services, Inc.
100%
Delaware
WesBanco Properties, Inc.
100%
West Virginia
WesBanco Securities, Inc.
100%
Ohio
Hometown Finance Company
100%
West Virginia




 






















































Schedule 4.12



       

--------------------------------------------------------------------------------

 







SCHEDULE 7.1




OUTSTANDING INDEBTEDNESS


 














Schedule 7.1








   
EXHIBIT A


REVOLVING CREDIT NOTE


$35,000,000.00                          Richmond, Virginia
                        July 30, 2004


FOR VALUE RECEIVED, the undersigned, WESBANCO, INC., a West Virginia corporation
(the "Borrower") hereby promises to pay to SunTrust Bank (the "Lender") or its
registered assigns at its principal office or any other office that the Lender
designates, on the Commitment Termination Date (as defined in the Revolving
Credit Agreement dated as of July 30, 2004 (as the same may be amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
between the Borrower and the Lender, the lesser of the principal sum of Thirty
Five Million and no/100 Dollars ($35,000,000) and the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the Borrower pursuant to the
Credit Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement. In addition, should legal action or an attorney-at-law be utilized to
collect any amount due hereunder, the Borrower further promises to pay all costs
of collection, including the reasonable attorneys’ fees of the Lender.


The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.


All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.


This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. THIS REVOLVING CREDIT NOTE
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
COMMONWEALTH OF VIRGINIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.


WESBANCO, INC.


By:                   
Name:
Title:


[SEAL]

Exhibit A-1       






     

--------------------------------------------------------------------------------






LOANS AND PAYMENTS




Date



Amount and
Type of Loan



Payments of
Principal


Unpaid Principal
Balance of
Note


Name of Person
Making
Notation
                                                                               
                                                                               








Exhibit A-2







     

--------------------------------------------------------------------------------















     

--------------------------------------------------------------------------------






EXHIBIT ---2.2










SunTrust Bank
919 East Main Street
Richmond, Virginia 23219


Attention:


Dear Sirs:


Reference is made to the Revolving Credit Agreement dated as of July 30, 2004
(as amended and in effect on the date hereof, the "Credit Agreement"), between
the undersigned, as Borrower and SunTrust Bank, as Lender. Terms defined in the
Credit Agreement are used herein with the same meanings. This notice constitutes
a Notice of Borrowing, and the Borrower hereby requests a Revolving Loan under
the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to the Revolving Loan requested hereby:


(A)    Principal amount of Revolving Loan:               


(B)    Date of Revolving Loan (which is a Business Day):            


(C)    Purpose (if larger than $5,000,000):               



  (D)       Location and number of Borrower’s account to which proceeds of
Revolving Loan are

       to be disbursed:               


The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.


Very truly yours,


WESBANCO, INC.


By:                       
Name:
Title:
















Exhibit 2.2   

Exhibit 3.1(b)(vii)


--------------------------------------------------------------------------------